Citation Nr: 0942849	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In a September 2008 rating decision, the RO increased the 
rating of the Veteran's service-connected PTSD from 10 
percent disabling to 30 percent disabling, effective from 
June 14, 2006.  Because the increase in the evaluation of the 
Veteran's PTSD disability does not represent the maximum 
rating available for the condition, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

The Veteran's PTSD has not been manifested by occupational 
and social impairment, with deficiencies in most areas. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated July 2006 of the evidence not of 
record that was necessary to substantiate his claim, the 
Veteran's and VA's respective duties for obtaining evidence, 
the evidence required to establish service connection, and 
how VA determines disability ratings and effective dates if 
service connection is awarded.  Thereafter, the Veteran was 
granted service connection and assigned an initial disability 
rating and effective date.  As his claim was more than 
substantiated in that it was proven, section 5103(a) notice 
is no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
At 490-91.  Thus, since the July 2006 letter that was 
provided before service connection was granted was legally 
sufficient, the Board finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, 
service personnel records, VA outpatient treatment records, 
Veteran's Center records, and private treatment records from 
Dr. M.B.  The Veteran also has been afforded VA examinations 
in February 2007, April 2008, and July 2009.  Significantly, 
the Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  While in an August 2007 letter the Veteran's 
representative asserts that that the most recent VA 
examination was inadequate because some questioning by the 
examiner focused on "nonservice-connected depression."  The 
Board has considered this assertion; however, the Board finds 
that the July 2009 VA examination was thorough and fully 
addressed all aspects of the Veteran's claim.

Hence, the Board finds that all necessary development has 
been accomplished, and no further assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Rating

The Veteran seeks a higher initial disability evaluation for 
PTSD.  The RO granted service connection for PTSD in a May 
2007 RO rating decision.  At that time, a 30 percent 
disability rating was assigned effective June 14, 2006.  The 
Veteran perfected an appeal of this decision.  In a September 
2008 RO rating decision he was assigned an evaluation of 50 
percent disabling for PTSD effective June 14, 2006.  The 
Veteran contends that his PTSD is more severe than 
contemplated by a 50 percent disability rating, and seeks 
entitlement to a higher initial evaluation.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with a 
schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Examination reports must be interpreted, and if necessary 
reconciled, into a consistent picture so that the evaluation 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  However, 
any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Pursuant to these regulations, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect his level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994), p. 32).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should 
be noted that use of terminology such as "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, also is not 
dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a percentage disability rating.  38 
C.F.R. §§ 4.2, 4.6.

The Veteran's private treatment records from Dr. M.B. 
indicate that the Veteran complained of psychiatric problems 
in August 2006.  In February 2007, the Veteran was afforded a 
Compensation and Pension (C&P) examination.  The Veteran 
reported nightmares and bad dreams, poor sleep, 
hypervigilance, easy startle reflex, depression with 
diminished interests, poor energy, poor concentration, and a 
short temper.  He reported no problems at work.  With respect 
to social history, the Veteran's relationship with his wife 
appeared distant.  Further, while he goes to the local 
Vietnam Veteran's of America chapter, the Veteran otherwise 
tends to isolate himself from others.  Upon examination, the 
Veteran dressed casually and was cooperative.  He was 
oriented to person, place and time and had no perceptual 
problems.  His thought processes and thought content were 
normal.  The Veteran's insight and judgment were fair, as was 
his impulse control.  His mood was depressed and his affect 
was tearful.  The Veteran experienced no suicidal or 
homicidal ideation.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 45.  Though the examiner 
described the Veteran's symptoms as moderately severe, the 
examiner found the Veteran competent to work.

The Veteran underwent a VA mental health consultation in 
April 2007.  The Veteran reported having problems for many 
years but feeling worse recently.  Specifically, he reported 
intrusive thoughts and memories about Vietnam, constant 
visions about Vietnam, frequent crying, isolation, trouble 
concentrating, waking up in the middle of the night and not 
being able to get back to sleep.  He also reported being 
anhedonic and irritable, being unable to function, having 
conflicts with his wife and problems at work, and occasional 
suicidal thoughts, though he never acted on these thoughts.  
Upon examination, the Veteran was alert, cooperative, and 
oriented.  His speech was fluent and his thought process 
linear.  The Veteran's attention, insight, and judgment were 
fair.  His mood was sad and his affect was constricted and 
tearful.  The Veteran denied hallucinations and suicidal or 
homicidal ideation.  The examiner diagnosed the Veteran with 
chronic PTSD and assigned a GAF score of 45.  The Veteran was 
placed on medication and referred to counseling.

In VA treatment notes dated in May and June 2007, the Veteran 
reported being busy at work and less frequent nightmares.  He 
was alert, oriented, and cooperative.  The Veteran's speech 
was fluent and his affect was full.  His mood was anxious to 
slightly dysphoric.  He had a linear thought process and fair 
insight and judgment.  The Veteran denied psychotic symptoms, 
hallucinations, and suicidal or homicidal ideation.  He was 
assigned a GAF score of 40.

In an intake summary from the Veteran's Center in Bloomfield, 
New Jersey, dated in July 2007, the Veteran was noted to have 
reported severe tearful affect when exposed to external 
stimuli reminiscent of Vietnam, intrusive thoughts and 
memories of Vietnam, isolative behavior, and moderate stress 
in the home due to marital and economic stressors.  Upon 
evaluation, the Veteran appeared kempt.  His speech was 
relevant and the Veteran was oriented.  His cognitive 
functioning was normal and his mood was euthymic.  When he 
recollected Vietnam, his mood was sad and his affect was 
extremely tearful.  The Veteran did not report any 
hallucinations, delusions, or suicidal or homicidal ideation.  
The examiner diagnosed the Veteran with PTSD and scheduled 
the Veteran for weekly counseling sessions.

In VA treatment notes dated in September and November 2007 
and February 2008, the Veteran reported sleeping better but 
continuing to startle easily.  He also indicated that his 
wife was stressing him out.  The Veteran was alert, oriented, 
and cooperative.  His speech was fluent and his affect was 
full.  His mood ranged from OK to anxious.  He had a linear 
thought process and fair insight and judgment.  The Veteran 
displayed no psychotic symptoms and denied hallucinations as 
well as suicidal or homicidal ideation.  He was assigned GAF 
scores of 45 for each visit.

The Veteran was afforded a C&P examination in April 2008.  
The Veteran reported trouble sleeping, bad dreams, flashbacks 
of his experiences in Vietnam, one dissociative reaction in 
which he felt as though he were back in Vietnam, isolation, 
difficulty displaying emotion, mood swings, irritability and 
anger, frequent impatience, hypervigilance, problems with 
memory and concentration, difficulty in making up his mind, 
confusion, and frequent arguments with his wife.  He stated 
that he worked full time and did not intend to retire 
immediately.  The Veteran reported being close with his 
daughter and grandchildren and as close as possible with his 
sons.  He reported very few hobbies or recreational 
activities, but socialized by drinking alcohol with other 
Veterans.  Upon examination, the Veteran was quiet but 
cooperative.  His affect was appropriate to the examination 
and his speech was normal.  The Veteran was oriented to time, 
place, and person.  His abstract reasoning, judgment, 
insight, and impulse control all appeared to be intact.  
There was no evidence of perceptual impairments, 
hallucinations, delusions, or other form of thought disorder.  
There also was no history of suicidal or homicidal ideation.  
The Veteran did not have impaired memory or concentration 
during the evaluation, but was found to have difficulty 
remembering things, focusing, and concentrating based on his 
self-reported history.  The examiner diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 60.  The 
examiner described the intensity of the Veteran's condition 
as moderate and opined that the Veteran was employable.

In VA treatment notes dated from May 2008 to July 2009, the 
Veteran indicated that while he enjoys attending group 
counseling, it is hard for him to listen to the stories told 
by other Veterans.  He also reported feeling numb after the 
death of his mother in February 2009.  The Veteran was alert, 
oriented, and cooperative.  His speech was fluent and his 
affect was full.  His mood was described variously as OK, 
depressed, anxious, and dysphoric.  The Veteran had a linear 
thought process and fair insight and judgment.  He denied 
psychotic symptoms and did not manifest any during his 
visits.  The Veteran also denied hallucinations and suicidal 
or homicidal ideation.  Throughout this period, the Veteran 
was assigned several GAF scores of 45.

In July 2009, the Veteran was afforded a C&P examination.  He 
reported increasing irritability and reactivity, feeling 
angry, preoccupation with intrusive memories from Vietnam, 
frequently crying, sleep problems including waking up several 
times per night and having difficulty getting back to sleep, 
feeling numb and unable to connect with his underlying grief 
since the loss of his mother, decreased motivation and 
increased procrastination, and fleeting thoughts of crashing 
his car.  The Veteran also reported being laid of in March 
2009.  He indicated that he receives unemployment benefits 
and does not plan to resume working.  He reported always 
having been close with his children and being especially 
close with his youngest grandson, though he recently 
experienced frustration with his grandchildren and had to ask 
his wife to take over watching them.  He also reported 
continuing to argue frequently with his wife.  He socialized 
mostly with other Veterans, and took a trip to New York City 
with three other Veterans.  Upon examination, the Veteran 
dressed casually and was cooperative.  Though his eye contact 
was sporadic, his speech as clear and his thoughts were 
relevant and organized.  The Veteran was fully oriented.  
There was no evidence of psychosis or cognitive dissociation.  
The Veteran denied any intent to act upon his thoughts of 
crashing his car, which he copes with by thinking about his 
grandchildren.  His judgment was intact and he exhibited 
average insight.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 60.  The examiner indicated 
that the Veteran's social and industrial functioning appeared 
to be fair, and noted that while the Veteran is not currently 
seeking employment, there was no indication that his PTSD 
interfered with his ability to maintain employment.

In light of the evidence of record, the Board finds that 
overall, the Veteran's PTSD does not warrant an evaluation in 
excess of 50 percent disabling at any period on appeal.  
There is no evidence that the Veteran has ever suffered from 
spatial disorientation, engages in obsessional rituals which 
interfere with his routine activities, or has near-continuous 
panic or depression affecting his ability to function 
independently, appropriately, and effectively.  None of the 
records reflect that the Veteran's speech was intermittently 
illogical, obscure, or irrelevant or that the Veteran 
neglects his personal appearance and hygiene.  Rather, the 
records describe the Veteran's speech as fluent, relevant, 
clear, and normal.  The Veteran appeared casually dressed and 
kempt.  While the evidence indicated that the Veteran tended 
to isolate himself from others and does not have a good 
relationship with his wife, he nevertheless was able to 
establish and maintain effective relationships.  The Veteran 
expressed having close relationships with several family 
members, in particular his daughter and grandchildren.  He 
also socializes with other Veterans during group counseling 
and recently went to New York City with three other Veterans.  
Similarly, while the Veteran reported feeling irritable and 
anger, mood swings, and having a short temper, no evidence 
suggests he has impaired impulse control.  The records 
instead reveal that the Veteran had fair and intact impulse 
control.  No episodes of violence were noted.  Indeed, when 
the Veteran became frustrated with his grandchildren, he 
reacted by asking his wife to take care of them.

The Board acknowledges that the Veteran has reported 
occasional suicidal ideation and some difficulty adapting to 
stressful circumstances.  However, these symptoms were 
sporadic in nature and the record reflected equal periods 
during which the Veteran reported no such symptoms.  For 
example, while the Veteran reported having occasional 
suicidal thoughts in April 2007 and fleeting thoughts of 
crashing his car in July 2009, he otherwise denied suicidal 
ideation.  Furthermore, there is no indication the Veteran 
had an intent or plan to act on the suicidal ideation.  The 
Veteran related specifically that he had no intent to act on 
his thoughts of crashing his car, and he has never attempted 
to commit suicide.  Similarly, the Veteran described feeling 
numb and being unable to cry after the death of his mother in 
February 2009.  There is, however, no evidence that the 
Veteran has experienced difficulty in adapting to any 
stressful circumstances other than his mother's death.  When 
the Veteran was laid off from his job in March 2009, he 
decided not to resume working, an appropriate response to a 
stressful life event.

Additionally, the Veteran's GAF scores reflect a level of 
functioning greater than a 70 percent disability rating 
contemplates.  During the period on appeal, the Veteran was 
assigned GAF scores of 40, 45, 45, 45, 45, 45, 45, 45, 45, 
60, and 60.  The majority of these scores are between 45 and 
60, which the Board finds is generally  indicative of 
moderate to serious symptoms and difficulty or impairment in 
social and/or occupational functioning detailed in the 
schedular criteria for the assigned 50 percent rating.  

In sum, the symptoms experienced by the Veteran are most 
similar to those contemplated by the criteria for a 50 
percent disability rating.  The Board notes the Veteran's 
main symptoms include irritability, startling easily, 
intrusive thoughts, sleep trouble, and marital conflict.  
These symptoms, however, are contemplated by the currently 
assigned 50 percent evaluation.

Consideration has been given to whether a staged rating is 
appropriate.  As the Board finds that the Veteran's PTSD has 
continuously been 50 percent disabling, staged ratings are 
not warranted in the present case.  As the preponderance of 
the evidence is against the claim for an evaluation greater 
than 50 percent for any portion of the period on appeal, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination continuing the Veteran's 50 percent 
disability evaluation is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no showing that the Veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Indeed, 
neither the Veteran nor his representative have identified 
any exceptional or unusual disability factors.  The Board 
acknowledges that the Veteran is currently unemployed after 
having been laid off in March 2009.  Though the Veteran 
reported occasional trouble at work while employed and that 
he is receiving unemployment benefits, there is no showing 
that the Veteran's PTSD disability results in marked 
interference with employment.  In VA examinations dated 
February 2007 and April 2008, the Veteran was found to be 
competent and employable.  Further, the examiner of the 
Veteran's July 2009 VA examination found that while the 
Veteran did not intend to go back to work, there was no 
indication that the Veteran's PTSD interfered with his 
ability to maintain employment.  The Veteran's PTSD also has 
not required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In addition, the Board notes that if the Veteran or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an initial or 
increased rating is sought, then a total rating based on 
individual unemployability (TDIU) as a result of that 
disability must be considered as part of the claim.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
Veteran has not contended that he is unemployable due to his 
PTSD.  There also is no such indication from the record.  
Indeed, as noted above, each of the Veteran's three VA 
examinations found the Veteran to be employable.  As such, 
consideration of TDIU as a component to the Veteran's claim 
of entitlement to an initial evaluation in excess of 50 
percent disabling for PTSD is not warranted.


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


